DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least side 21, clamping ends 15, 15, bevel 41 are missing. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least 70, 72, 47, 57, 74, 37, 27, 47, 57',76, 4, 7 are no in the description.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUGIMOTO et al. (JP 2004124139, hereafter ‘139).
‘139 teaches all limitations of:
	Claim 1: the present invention is a heating element for metal evaporation, comprising a cavity on at least two surfaces of a polygonal prism made of conductive ceramics (Figs. 2-3, [0005]), the life of the boat can be extended by switching the cavity surface ([0006], last sentence, i.e. rotation along an axis toward a workpiece for film depostion, the claimed “An evaporation boat comprising an evaporation body that extends lengthwise along an axis of rotation, wherein the evaporation body has a rotational symmetry about the axis of rotation with an index count of at least 3, wherein the evaporation body has a number of evaporation sides that corresponds to the index count of the rotational symmetry”).
	Claim 2: a structure in which cavities are provided on four faces of a polygonal prism made of conductive ceramics having a square cross section (FIG. 3) ([0014], last sentence, the claimed “wherein the evaporation body has a rotational symmetry about the axis of rotation with an index count of 4, 5, or 6”).
	Claim 4: in the present invention, a two-sided cavity structure or a three-sided cavity structure is preferable ([0015], last sentence, the claimed “wherein each evaporation side has a receiver cavity”).
	Claims 5 and 10: both ends of a boat are connected to electrodes by clamps ([0002]), the applied voltage was determined and set so that the end of the boat was connected to an electrode with a clamp and the temperature at the center of the cavity was 1500 ° C ([0020], two clamps are needed for two electrodes to complete the circuit, the claimed “wherein the evaporation boat comprises two clamping ends on opposite axial ends, between which the evaporation body extends lengthwise along the axis of rotation” of claim 5 and “wherein the evaporation boat can be heated by direct current flow, and comprises a material that has an electrical resistance”, as the boat is a heating element, it is heated by its own electrical resistance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘139.
‘139 does not expressly teach the limitations of:
Claim 3: wherein the evaporation boat has a rotational symmetry about the axis of rotation with an index count of 5 or 6.

‘139 further teaches that the life of a boat is reduced by deterioration of the cavity surface. However, when the boat is continuously used by switching a large number of surfaces, the function as a heater starts to gradually deteriorate. In particular, in a structure having a four-sided cavity, as shown in the embodiment ([0015]). Although Table 1 at [0021] shows example 3 (square) has less life time than example 2 (triangle), but the example 3 (square) has longer life time than the smaller example 2 (rectangular). It is clearly showing that larger boat will have longer lifetime, (example 3 comparing to example 1 or comparative example 1, larger boat has larger cross section flow current flow and therefore). Note ‘139’s boat is 8 mm at the short dimension while Applicants’ boat is has side length 20-40 mm ([0060]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have increased the number of sides of the boat to five or six with a boat of larger side length, for the purpose of extending the lifetime of the boat, as taught by ‘139 ([0013] and Table 1). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘139, as being applied to claim 5 rejection above, in view of Porta et al. (US 3636302, hereafter ‘302).
‘139 does not teach the limitations of:
Claim 6: wherein the clamping ends do not extend radially beyond the evaporation sides in relation to the axis of rotation, and wherein the clamping ends have a cross-sectional geometry different from the evaporation body.

‘302 is an analogous art in the field of METAL VAPOR GENERATORS (title, same as ‘139, abstract) The generator 10 is mounted within the vacuum tube 50 and has terminals 43 and 43' extending through the walls of the tube 50. Terminals 43 and 43' are connected in series by conductors 51 and 52 to a source of electricity shown schematically as generator 53. The circuit is provided with a switch 54 in series. In operation, the tube 50 is evacuated by any known means, whereupon the switch 54 is closed causing current to flow through the terminals 43 and 43', the strips 40 and 40', the retainers 14 and 14', and the tube 11. Due to the high-ohmic resistance, the walls of the tube 11 heat, which in turn heats the substance 22 within the tube 11 (Fig. 3, col. 3, lines 11-22). ‘302 teaches that a generator 10 comprising a tube 11, terminals 12 and 13 (col. 2, lines 21-22, Fig. 1 shows the terminal 12, 13 has section geometry different, and smaller, than the tube/boat 11), for the purpose of a compensation of thermally induced stresses in the length of the tube (col. 1, lines 29-40).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added smaller terminals 12, 13 of ‘302 to the two ends of the boat 1 of ‘130, for the purpose of a compensation of thermally induced stresses in the length of the tube (col. 1, lines 29-40).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘139, as being applied to claim 5 rejection above, in view of ‘302 and McCracken et al. (US 20090038447, hereafter ‘447).
‘139 does not teach the limitations of:
Claim 7: wherein each clamping end has an assigned clamping surface for each evaporation side, wherein each clamping surface extends parallel to a plane that is formed by the associated evaporation side, wherein each clamping surface and the associated evaporation side are assigned opposite to each other in relation to the axis of rotation.
Claim 8: wherein each clamping end has an opposing upper side for each clamping surface that transitions in a planar manner into the surface of the particular evaporation side that is assigned to the corresponding clamping surface.
	Claim 9: wherein the clamping surfaces are formed by bevels.

‘302 is an analogous art as discussed above.

‘447 is solving similar problem of a rotating clamp 14 about an axis 18. Other rotary tools for driving fasteners such as screws include pivot drivers, stick drivers, other electric screw drivers and the like. The rotating clamp 14 can be a chuck or a quick coupler of the many sorts known in the art ([0021], 2nd sentence). ‘447 teaches that The shank 30 includes a first end 43 having a plurality of keyed surfaces, such as a male hexagon-shaped cross-section, that corresponds to clamping teeth of the rotating clamp 14 so that the rotating clamp 14 is able to form a clamping engagement with the shank 30 and rotate the same (Fig. 2A, [0023]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added smaller terminals 12, 13 of ‘302 to the two ends of the boat 1 of ‘130, for the purpose of a compensation of thermally induced stresses in the length of the tube (col. 1, lines 29-40). Furthermore, to have changed the shape of the terminals 12, 13 from circular to hexagon-shaped cross-section, as taught by ‘447, for the purpose of quick coupling, as taught by ‘447 ([0021], 2nd sentence). Note the hexagon shaped terminals 12, 13 would have surface opposite to an evaporation side and the six sides of hexagon is considered three bevels of a triangle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110210470  is cited for ingot 102 with four side symmetry and bevel at corner (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716